Name: 86/142/EEC: Commission Decision of 20 March 1986 on supplementary trade mechanism licences for milk and milk products applied from 3 to 7 March 1986
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: 1986-04-29

 Avis juridique important|31986D014286/142/EEC: Commission Decision of 20 March 1986 on supplementary trade mechanism licences for milk and milk products applied from 3 to 7 March 1986 Official Journal L 112 , 29/04/1986 P. 0034 - 0034*****COMMISSION DECISION of 20 March 1986 on supplementary trade mechanism licences for milk and milk products applied from 3 to 7 March 1986 (86/142/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary trade mechanism applicable to trade (1), Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (2), and in particular Articles 6 (4) and 12 (1) and (2) thereof, Whereas Regulation (EEC) No 569/86 provides for the use of STM licences and STM import licences in order to ensure that the marketed tonnage of certain products does not exceed that laid down in the Treaty of Accession; whereas, therefore, the Commission has to decide, in accordance with Articles 6 and 12 of Regulation (EEC) No 574/86, whether STM licences can be issued for all, some, or none of the tonnages applied for; Whereas Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3) provides that the guide quantity should be broken down in respect of each month; Whereas examination of the quantities available and the applications for licences notified in respect of the period from 3 to 7 March 1986 has shown that for products subject to a guide quantity, licences may be issued only up to a percentage of the tonnages applied for, while for products which are not subject to a guide quantity, licences may be issued for the quantities applied for, HAS ADOPTED THIS DECISION: Article 1 STM licences applied for and notified to the Commission in respect of the period from 3 to 7 March 1986 shall, for the following products, be issued up to the following percentages: 1.2.3 // // // // CCT heading No // Description // % // // // // 04.01 // Other than in immediate packings of a net capacity of 2,5 litre or less // 71,46 // 04.01 // Other // 77,93 // 04.03 // // 13,28 // 04.04 // 1. Emmentaler, GruyÃ ¨re // 56,67 // // 2. Blue-veined cheese // 4,50 // // 3. Processed cheese // 21,74 // // 4. Parmiggiano Reggiano, Grana Padano // 83,33 // // 5. Havarti // 36,27 // // 6. Other // 0,867 // // // Article 2 STM licences for products falling within CCT heading No 04.02 shall, for applications submitted during the period from 3 to 7 March 1986, be issued in respect of the tonnages applied for. Article 3 This Decision is addressed to all the Member States. Done at Brussels, 20 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 55, 1. 3. 1986, p. 106. (2) OJ No L 57, 1. 3. 1986, p. 1. (3) OJ No L 58, 1. 3. 1986, p. 28.